Case 17-57720-lrc       Doc 22     Filed 06/15/21 Entered 06/15/21 14:11:35           Desc Main
                                   Document      Page 1 of 4


                         THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:
                                               )
  Christina I. Sukhu,                          )             CHAPTER 7
                                               )
     Debtor.                                   )             CASE NO. 17-57720-LRC


                  DEBTOR'S MOTION TO REOPEN CHAPTER 7 CASE

            Comes now, Debtor, through undersigned counsel, and moves this Court to Reopen
this Chapter 7 case. In support thereof, Debtor shows the Court as follows:
                                                   1.
            This case was commenced upon Debtor's filing a Voluntary Petition in Bankruptcy
for relief under Chapter 7 of Title 11 of the United States Code on April 29, 2017.
                                                   2.
            This Chapter 7 case was Discharged on August 10, 2017.
                                                   3.
            The Debtor comes now before the Court to ask that the estate be reopened to allow
for a Motion to Avoid Lien to be filed to include the pre-petition lien for Autovest LLC. a/a/o
Wells Fargo Bank N.A. which not filed in the initial case.


            WHEREFORE, Debtor asks that the estate be re-opened and that the Chapter 7
Trustee be reappointed to administer the Chapter 7 bankruptcy.


            WHEREFORE, Debtor prays that this motion be allowed and for such other relief as
this Court deems equitable and just.
                                                Respectfully submitted,
                                                The Ballard Law Group

                                                 ______________________/s/
                                                Cha'Ron A. Ballard
                                                Attorney for Debtor
                                                GA Bar No.251011
                                                3664 Club Drive, Suite 203A
                                                Lawrenceville, GA 30044
                                                 (404) 220-9906 Office
                                                theballardlawgroup@gmail.com
Case 17-57720-lrc       Doc 22    Filed 06/15/21 Entered 06/15/21 14:11:35          Desc Main
                                  Document      Page 2 of 4


                        THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:
                                              )
  Christina I. Sukhu,                         )           CHAPTER 7
                                              )
     Debtor.                                  )           CASE NO. 17-57720-LRC

         NOTICE OF HEARING ON MOTION TO REOPEN CHAPTER 7 CASE

           PLEASE TAKE NOTICE that the Debtor in the above-referenced matter filed a
"Motion" seeking to have the Court to Reopen Chapter 7 Case.

           PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
matter in Courtroom 1204 of the United States Courthouse, 75 Ted Turner Drive, SW. Atlanta,
Georgia at 10:15 A.M. on July 22, 2021.


           Your rights may be affected by the court's ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this
bankruptcy case. (If you do not have an attorney, you may wish to consult one.). If you do not
want the court to grant the relief sought in these pleadings or if you want the court to consider
your views, then you and/or your attorney must attend the hearing. You may also file a written
response to the pleading with the Clerk at the address stated below, but you are not required to
do so. If you file a written response, you must attach a certificate stating when, how and on
whom (including addresses) you served the response. Mail or deliver your response so that it is
received by the Clerk at least two business days before the hearing. The address of the Clerk's
Office is Clerk, U.S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, Atlanta, Georgia 30303.
You must also mail a copy of your response to the undersigned at the address stated below.




                                                          Respectfully submitted,
                                                          The Ballard Law Group

Dated: Tuesday, June 15, 2021                             By:                        /s/
                                                          Cha'Ron A. Ballard
                                                          Attorney for the Debtor
                                                          GA Bar No. 251011
Case 17-57720-lrc       Doc 22    Filed 06/15/21 Entered 06/15/21 14:11:35              Desc Main
                                  Document      Page 3 of 4


                        THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:
                                               )
  Christina I. Sukhu,                          )           CHAPTER 7
                                               )
     Debtor.                                   )           CASE NO. 17-57720-LRC


                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies:

           That I am more than eighteen years of age, and that on this day I served a copy of the

within "Debtor's Motion to Re-Open Chapter 7 Case" and "Notice of Hearing" filed in this

bankruptcy case upon (a) the Chapter 7 Trustee, and (b) the following, by depositing a copy of

same in the United States Mail with sufficient postage thereon to ensure delivery to:

Trustee:                          Debtor:

S. Gregory Hays                   Christina I. Sukhu
Suite 200                         1296 Candler Court
3343 Peachtree Rd. NE             Morrow, GA 30044
Atlanta, GA 30326-1420

Creditors:
Autovest LLC assignee of
Wells Fargo Bank, N.A.
c/o Lefkoff Rubin Gleason
Russo
5555 Glenridge Connector
Ste. 900
Atlanta, GA 30342

Autovest LLC. a/o Wells Fargo
Bank, N.A.
26261 Evergreen Rd. Ste. 390
Southfield, MI 48076

Registered Agent For:
Autovest LLC. a/o Wells Fargo
Bank, N.A.
Corporation Service Company
2 Sun Court, Ste. 400
Peachtree Corners, GA 30092
Case 17-57720-lrc       Doc 22   Filed 06/15/21 Entered 06/15/21 14:11:35   Desc Main
                                 Document      Page 4 of 4


Wells Fargo Bank NA
(FDIC#3511)
c/o Charles W. Scharf, CEO
101 N. Phillips Ave.
Sioux Falls, SD 57104


Registered Agent for: Wells
Fargo Bank NA (FDIC 3511)
Corporation Service Company
2 Sun Court
Suite 400
Peachtree Corners, GA 30092

Wells Fargo Bank NA
101 N. Phillips Ave.
Sioux Falls, SD 57104




Dated: Tuesday, June 15, 2021


By:________             ___________/s/__
Cha’Ron A. Ballard,
Attorney for Debtor
The Ballard Law Group
3664 Club Drive, Suite 203A
Lawrenceville, GA 30044
(404) 220-9906 Office
theballardlawgroup@gmail.com
